Citation Nr: 1531779	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in an electronic system known as the Veterans Appeals Control and Locator System.

The record reflects that the Veteran has been diagnosed with major depression during the pendency of his psychiatric claim.  Therefore, the Board has determined that the issue of entitlement to service connection for psychiatric disability other than PTSD is also on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue and the issue of entitlement to service connection for hypertension are addressed in the REMAND that follows the ORDER below.

With the exception of the transcript of the Veteran's Board hearing, the record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.






FINDINGS OF FACT

1.  A June 1981 RO decision denied service connection for posttraumatic stress disorder (PTSD); the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.

3.  The Veteran has PTSD that is related, at least in part, to his fear of hostile military activity in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for PTSD was denied in a June 1981 rating decision based on the RO's determination that the evidence failed to show the presence of the claimed disability.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the June 1981 rating decision included the Veteran's service treatment records.

A November 1965 enlistment report of medical history is positive for "nervous trouble."  The Veteran's STRs do not show that the Veteran was treated for or found to have any psychiatric disorder.  A January 1968 STR indicates the Veteran was treated at a station hospital in Danang, Vietnam.

Military personnel records indicate the Veteran reported in May 1967 for Naval Support Activity in Danang, Vietnam.  A March 1968 commendation letter awarded the Veteran's Naval Support Activity unit for logistical support during the Tet Offensive.

In July 2009, the Veteran filed a request to reopen the claim for entitlement to service connection for PTSD.  

In connection with June 2009 VA treatment, the Veteran stated that he was finally seeking treatment that he attributed to never getting married, not having children or friends, and isolating himself at his business.  He reported symptoms of sleep impairment, night sweats, little interest in activities, anger, feeling distant from others, numbness, fatigue, intrusive thoughts of Vietnam, avoidance of crowds, anxiety, past suicidal thoughts, difficulty concentrating, focusing, or trusting others, and a history of drug abuse that began in active service and continued until about fifteen years ago.  The Veteran reported that he avoided an assignment on river patrol and direct combat in Vietnam by volunteering to be a stretcher carrier at an aid station that assisted in keeping wounded soldiers alive.  The Veteran was assessed with a mood disorder, "likely PTSD," with a notation that the Veteran reported many symptoms of PTSD and a diagnosis was likely, but he had a negative score on the criteria for reminders or reexperiencing of the traumatic event that, "may be in large part due to his strong history of avoidance, first through drugs and alcohol and then through lack of socialization with others."  

In connection with August 2009 VA treatment, the Veteran reported not enjoying being around other people, avoidance of crowds, inability to maintain long-term relationships, sleep impairment, no leisure activities, and that he worked about 80 hours per week at his pool hall but made no money and had no friends or contact with family.  He indicated that he transported injury soldiers from helicopters in Vietnam for medical treatment until they could be transported to a better facility, that he was often covered with blood and other body parts, and that he used to have nightmares but no longer remembered the dreams.  The medical record notes that the Veteran became upset discussing the experiences, had intrusive thoughts, and avoided thinking about it.

In September 2009, the Veteran stated that he was in Danang, Vietnam, supporting a mass casualty receiving unit as a stretcher carrier from May 1967 to May 1968.

In connection with September 2009 VA treatment, the Veteran reported waking frequently, ongoing intrusive thoughts about Vietnam, difficulty with his business due to having to deal with people and his inability to trust others.  He was found to be anxious and dysphoric with congruent affect.

In March 2010 the RO entered a formal finding that there was insufficient information to verify the Veteran's PTSD stressors.

A May 2010 VA treatment record notes the Veteran had a history of PTSD, presently presented with mild symptoms of avoidance and slight emotional numbness, and a paranoid personality type that caused minimal trust in any type of relationship.

In a November 2010 VA examination, the Veteran reported constant nervous tension, anger, paranoia, sleep impairment, poor concentration, impaired impulse control, and an inability to trust anyone, including his family members, since he served in Vietnam.  The Veteran stated that he drank, used multiple drugs such as PCP, smoked marijuana daily, and told his father that he did not think he could love anyone after he returned from Vietnam.  He noted additional lost interest in activities he used to enjoy beginning around 1990, and that he had interpersonal difficulties with customers at his pool hall.  The examiner noted that PCP could permanently alter one's perception or state of consciousness and affect motivation, paranoia, and mood with chronic use.  

The Veteran recalled that he worked at a hospital during the Tet Offensive and experienced mortar and rocket fire; he stated that he had no weapons and in one instance dove into a drainage pipe during an explosion because there was no place to hide.  The Veteran reported that his job as a stretcher bearer repeatedly exposed him to severely wounded and dying soldiers as he worked to stabilize the soldiers until more help could be provided.  A particularly memorable event included witnessing a soldier die after a doctor opened his chest and left while the man was still breathing, and also viewing a dead soldier arrive on a stretcher, nicely dressed, with one small bullet wound in his chest.  The Veteran reported that he yelled at a man that was moaning because he wanted him to know that he was aware he was hurt but that there were others also injured.  

The examiner diagnosed phencyclidine dependence, sustained full remission, cannabis dependence, sustained full remission, alcohol dependence, sustained full remission, history of opioid abuse, major depressive disorder, recurrent, mild PTSD, nicotine dependence, full remission, with an Axis II diagnosis of paranoid personality disorder.  The examiner opined that the Veteran met the criteria for a diagnosis of PTSD but that the symptoms of reexperiencing the trauma were not severe, and polysubstance abuse was very likely related to avoiding traumatic memories and other PTSD symptoms, but was not solely caused by PTSD.  The examiner explained that the Veteran met the DSM-IV stressor criterion for repeated exposure to severely wounded, dying, and dead soldiers in a Vietnam hospital and that it was related to his fear of hostile military activity because the Veteran was constantly worried that he could die or be attacked while he was sleeping.  The examiner noted that the Veteran had a complex combination of mental illnesses and found it was, "more than likely that he indeed suffered and may still suffer from PTSD, but the symptoms of Criteria B are minimal at this point."  The examiner also found that the Veteran also more than likely suffered from major depression, spent almost two decades abusing alcohol and drugs, with heavy use of PCP, and  opined that the heavy substance use was "more than likely" part of an effort to avoid feeling negative feelings.  The examiner further determined that the Veteran showed several symptoms of personality disorders that were more than likely responsible for his social impairment.  The examiner found the Veteran's poor performance with his business was slightly related to PTSD and its symptoms of irritability and difficult social functioning, but was not entirely related to PTSD and that major depression and personality disorder features more than likely the caused his lack of interest in activities and feelings of loneliness.  

In August 2011, the Veteran's representative contended that the Veteran was constantly in eminent danger while retrieving wounded personnel under fire as a stretcher bearer in Danang, Vietnam.

At a May 2015 hearing, the Veteran testified that he was assigned to a river patrol in Vietnam, but was sent on temporary duty to a mass casualty medical facility and that he remained at the medical unit throughout his tour so that he did not have to shoot people.  He stated that he used to have nightmares, never married or had kids, had no friends, did not trust anyone, could not focus or concentrate, and heavily used drugs and alcohol for about 20 years after separation from service.  

The Board finds that the November 2010 VA examination report to be new and material, as it relates to a previously unestablished element of entitlement to service connection for PTSD.  Specifically, the November 2010 VA examination report supports the presence of the claimed disability and a relationship to active service.  Accordingly, reopening of the claim is in order.

Additionally, the Board finds that service connection for PTSD is warranted.  In this regard, the Board notes that the November 2010 VA examination report confirms a diagnosis of PTSD with a medical opinion linking the Veteran's PTSD to incidents that occurred while working at a medical unit in Vietnam and to his fear of hostile military activity.  This report is the most probative evidence of record concerning whether the Veteran has PTSD due to service stressors.  Service personnel records contain credible supporting evidence that the Veteran was stationed in Danang, Vietnam, during the Tet Offensive.  T

Accordingly, the Board finds that the criteria for service connection for PTSD are met.  


ORDER

As new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.

Service connection for PTSD is granted.


REMAND

As noted above, the Veteran has also been diagnosed with major depression on the November 2010 VA examination; however, the examiner did not provide an opinion concerning the etiology of the major depression.  Moreover, the Veteran has not been provided all required notice in response to the claim for service connection for psychiatric disability other than PTSD.  Therefore, the Board has determined that further development is required before the Board decides this claim.

The Veteran contends that service connection is warranted for hypertension because it is due to his exposure to herbicides while serving in Vietnam.  The Secretary of VA has acknowledge that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010).

There is conflicting medical evidence concerning whether the Veteran has had hypertension during the period of this claim.  Moreover, the most recent medical evidence of record addressing whether he has hypertension is dated in 2009.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine whether hypertension has been present during the period of this claim and if so, whether it is related to the Veteran's presumed exposure to herbicides while serving in Vietnam.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims.

3.  Then, the Veteran should be provided a VA examination by a psychologist or psychiatrist.  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should identify all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not that the disorder originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by the Veteran's PTSD or was permanently worsened by the Veteran's PTSD.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be provided a VA examination by a physician with sufficient expertise to determine whether the Veteran has had hypertension during the period of the claim and, if so, to address the etiology of the hypertension.  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should confirm or rule out the presence of hypertension during the period of the claim (July2009 to the present).  If the examiner determines that hypertension has not been present during the period of the claim, he or she should explain why such a diagnosis is not warranted.  If the examiner determines that hypertension has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension is related to the Veteran's active service, to include his presumed exposure to herbicides while serving in Vietnam.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


